     Case 15-02951         Doc 75      Filed 09/03/20 Entered 09/03/20 14:19:07                 Desc Ch 12/13
                                           Cls w/o Dchg Page 1 of 1
Form cxdsch23

                                   UNITED STATES BANKRUPTCY COURT
                                         Northern District of Illinois
                                              Eastern Division
                                              219 S Dearborn
                                                 7th Floor
                                             Chicago, IL 60604



In Re:
                                                             Case No. 15−02951
                                                             :
Darrin D Raines                                              Chapter : 13
11601 S Longwood Drive                                       Judge :   Jacqueline P. Cox
Chicago, IL 60643
SSN: xxx−xx−5123 EIN: N.A.




                    NOTICE OF CHAPTER 12 OR 13 CLOSED WITHOUT DISCHARGE




      All creditors and parties in interest are notified that the above−captioned case has been closed without entry of
discharge for the reason(s) indicated below. If the debtor subsequently files a motion to reopen, the reopening fee
must be paid.

    Debtor did not file Official Form 423, Certification About a Financial Management Course.

    Debtor has not certified that all domestic support obligations due have been paid.




                                                            FOR THE COURT




Dated: September 3, 2020                                    Jeffrey P. Allsteadt, Clerk
                                                            United States Bankruptcy Court
